Citation Nr: 1509867	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-09 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim for entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971 and was the recipient of a Purple Heart and Combat Infantry Badge.  He died in March 2001, and the appellant seeks entitlement to DIC benefits as a surviving spouse.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2014, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed June 2008 decision, the Board denied entitlement to recognition as the Veteran's surviving spouse to establish her entitlement to DIC benefits.  

2.  Evidence submitted since June 2008 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to recognition as the Veteran's surviving spouse.

3.  The Veteran and the appellant were married in October 1977.

4.  The appellant divorced the Veteran in February 1995 and had not remarried him at any time prior to his death in 2001.


CONCLUSIONS OF LAW

1.  The Board's June 2008 decision denying entitlement to recognition as the Veteran's surviving spouse to establish her entitlement to DIC benefits is final. 
38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  There is no legal basis to recognize the appellant as a surviving spouse for the purpose of receiving VA death benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Appellant in proceeding with adjudication of the issue of whether new and material evidence has been submitted to reopen the claim for entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits.  Given the favorable nature of the Board's decision herein to reopen the claim, any error in notice or assistance is harmless. 

With regard to the issue of entitlement to recognition as a surviving spouse on the merits, VCAA notice was provided in November 2008 and April 2009.  Accordingly, VA's duty to notify has been satisfied.

In regard to VA's duty to assist, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Here, the appellant has submitted evidence in support of her claim.  As explained below, a review of the submitted evidence and the other evidence of record shows that the appellant is not entitled to recognition as the surviving spouse of the Veteran.  Thus, as the threshold requirement has not been met, no additional assistance in substantiating the underlying claim of entitlement to death benefits is necessary.  Also, the appellant was provided an opportunity to set forth her contentions during a Travel Board hearing in October 2014, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).  No further duty to assist under the VCAA is warranted.  Accordingly, the Board will address the merits of the claim.

II.  New and Material Evidence

The U.S. Court of Appeals for the Federal Circuit has explained that, based on the language of the statute and the pertinent legislative history, that the new and material evidence requirement set forth in 38 U.S.C.A. § 5108 applies to the reopening of claims that were disallowed for any reason.  D'Amico v. West, 
209 F.3d 1322, 1327 (Fed. Cir. 2000) (finding that the relevant legislative history of 38 U.S.C.A. § 5108 describes the new and material evidence requirement as applying to "a claimant[ ]" seeking review of "any prior decision affecting the claimant with respect to benefits under laws administered by the [Agency].") (citing H.R. Rep. No. 100-963, at 37 (1988), reprinted in 1988 U.S.C.C.A.N. 5782, 5819).  

In this case, the appellant's claim for entitlement to DIC benefits was originally disallowed in an April 2005 decision on the basis that "[t]he evidence shows that you and the veteran were divorced.  As a result you aren't entitled to
death benefits because you can't be recognized as the surviving spouse of the [V]eteran."  The appellant appealed and, in June 2008, the Board denied entitlement to recognition as the Veteran's surviving spouse to establish her entitlement to DIC benefits.  The Board determined that the appellant's marriage to the Veteran was terminated by divorce in February 1995.  The Board explained that she did not dispute the validity of their divorce and, as such, she was not married to the Veteran at the time of his death in March 2001.  The June 2008 Board decision was not appealed to the U.S. Court of Appeals for Veterans Claims, and it therefore became final.  See 38 U.S.C.A. §§ 7103, 7104.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in June 2008.  Since the Board decision, the appellant submitted new evidence indicating that she "was still living with the veteran, as his spouse even after the divorce."  August 2008 statement (emphasis added); see also November 2008 statement (stating that she lived with the Veteran after their divorce and they "loved each other and were still intimate as husband and wife").  She submitted an April 2009 VA Form 21-4170, Statement of Marital Relationship, signed by two witnesses, stating that she and her husband "lived as husband and wife" from June 1979 to October 1995.  Significantly, presuming the credibility of this evidence for new-and-material purposes as required by law, it indicates that they lived together for a period of time (approximately eight months) as "husband and wife" following the February 1995 divorce.  Additionally, in April 2009, her friend also submitted a VA Form 21-4171 Supporting Statement Regarding Marriage, signed by two witnesses, indicating that the appellant and the Veteran lived together during two time periods after the divorce in February 1995, including until September 1995 and again from 1998 to March 2001.  

The new evidence also includes an August 2009 email by VA personnel indicating that the appellant was on the Veteran's award until his death in 2001, and, as a result of this, procedures were undertaken by the RO to ascertain whether evidence existed setting aside or vacating the divorce pursuant to the M21-1MR.  See August 2009 letter to the appellant.  Additionally, the appellant testified that her husband never signed or acknowledged the divorce proceedings.  See August 2014 Board Hearing Transcript at p. 8.

The former evidence discussed above brings into question the possibility of a common law marriage following the February 1995 divorce, and the latter evidence brings into question the validity of the divorce-both of which are legal questions that were not at issue at the time of the Board's June 2008 decision.  

When the Board considers this evidence, and considering the other existing evidence of record, it raises a reasonable possibility of substantiating the claim.  As the newly submitted evidence bears directly on the missing element of whether a valid marriage existed between the appellant and the Veteran at the time of his death, it is considered "material."  Being both "new" and "material," it is therefore sufficient to reopen her claim for entitlement to service connection for entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Recognition as a Surviving Spouse

As an initial matter, because the RO reopened the underlying claim and adjudicated the merits of the issue of whether the appellant was entitled to recognition as a surviving spouse for the purpose of receiving DIC benefits, there is no prejudice with the Board proceeding with a decision on the merits of the reopened claim.  See 
38 U.S.C.A. § 7104(a) ("All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."; Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Hickson v. Shinseki, 
23 Vet. App. 394, 403-04 (2010) (discussing when a de facto reopening occurs).

Turning to the laws and regulations at issue, DIC benefits are a payment made by VA because of a service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  "Spouse" is defined by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b).  [Although not at issue in this case, the Board parenthetically acknowledges that on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional.] 

Pursuant to claims for entitlement to recognition as the surviving spouse of a veteran for DIC benefits, a marriage for VA purposes is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued.  See 
38 U.S.C.A. 103(c) (West 2002).  Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits.  See Burden v. Shinseki, 25 Vet. App. 178 (2012).  The U.S. Court of Appeals for Veterans Claims (CAVC or Court) has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57 (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In this case, it is undisputed that the appellant was married to the Veteran in Clayton County, Georgia, in October 1977 and that several children were borne to them.  See e.g. October 1977 marriage certificate; September 1994 apportionment decision; Birth Certificates referencing dependent children.  However, it is also undisputed that she divorced the Veteran in February 1995.  The record contains a copy of the divorce proceedings issued by the Superior Court for the County of Clayton, State of Georgia, in February 1995, which has been acknowledged by the appellant.  It was ordered and decreed by the Court that "the marriage contract . . . be and is set aside and dissolved as fully and effectually as if no such contract had ever been made or entered into, and the Plaintiff and Defendant, formerly husband and wife, in the future shall be held and considered as separate and distinct persons altogether unconnected by any nuptial union or civil contract, whatsoever, and both shall have the right to remarry."  

However, given the evidence of record indicating that the appellant may have been on the Veteran's award of benefits at the time of his death-which caused the RO to seek additional information regarding whether the divorce was vacated as discussed above-and the appellant's statements that the Veteran never signed the divorce, the Board will address whether the February 1995 divorce may have ever been legally set aside or vacated.  [The Board parenthetically notes that, contrary to the RO's August 2009 email indicating that she was on the Veteran's award until his death, the Veteran's award was actually reduced in February 1996 due to loss of a dependent spouse, and the vast majority of Compensation and Pension Award printouts had a blank box for the spouse.  Rather, it appears that the appellant was in receipt of a continuing apportionment award for their dependent children].  

First, even though the appellant pointed out that the Veteran never signed or responded to any of the Court proceedings, the Board notes that Georgia trial courts have jurisdiction to grant divorce based on service by publication.  See Abernathy v. Abernathy, 482 S.E.2d 265, 267 (Ga., Mar. 3, 1997) (expressly limiting application of the Long Arm Statute to nonresidents in certain instances).   In fact, the February 1995 divorce decree included an Order Perfecting Service, signed by the presiding judge, expressly stating that "IT IS HEREBY ORDERED AND DECLARED that Service by Publication be, and is approved."  The appellant also provided copies of the official publication of the divorce.  In light of the above, the Board finds the February 1995 divorce based on service by publication between the appellant and Veteran is valid, legal, and binding pursuant to Georgia law.  Second, when expressly asked by the RO in August 2009 to provide information, such as a Court decree, that would provide a basis for invalidating the divorce, the appellant unequivocally clarified that "'no', our divorce was not dissolved in any way by a court of law."  See September 2009 statement.  Accordingly, the Board finds that the February 1995 divorce has not been invalidated.

Having found that the February 1995 divorce decree was never vacated or legally set aside, the Board will next discuss whether the appellant may have remarried the Veteran after the February 1995 divorce.  Here, the Board recognizes that the appellant and witnesses have signed a document indicating that she and the Veteran lived as "husband and wife" until October 1995.  See April 2009 VA Form 21-4170, Statement of Marital Relationship.  Additionally, in a March 2005 claim for burial benefits, the appellant indicated her relationship to the Veteran as that of "wife."  She also submitted an August 2008 statement asserting that she "was still living with the veteran, as his spouse even after the divorce" and a March 2008 statement that she and the Veteran "were separated/divorced but I continued to be his wife/caretaker."  In November 2008, she stated that, after the Veteran's move to Florida, they "loved each other and were still intimate as husband and wife."  A May 2006 statement from her friend indicated that the appellant "was a loyal and dedicated wife to [the Veteran] to the day of his death."   This same friend submitted an April 2009 VA Form 21-4171 Supporting Statement Regarding Marriage, signed by two witnesses, indicating that the appellant and the Veteran lived together during two time periods after the divorce in February 1995, including until September 1995 and again from 1998 to March 2001, which is the month of his death.  

After carefully reviewing the evidence, the Board finds that the most probative evidence in this case demonstrates that there was no marriage, common law or otherwise, between the appellant and the Veteran after their February 1995 divorce.  The appellant does not contend, nor does the evidence indicate, that the appellant ever formally remarried the Veteran after their February 1995 divorce.  To the contrary, numerous statements from the appellant and witnesses reference only the October 1977 marriage ceremony.  

Additionally, with respect to common law marriage, the Board notes that there are some references, discussed above, describing the nature of their relationship as "husband and wife."  However, these statements are inconsistent with other evidence of the record, including the appellant's own statements.  The multitude of contradictory evidence includes the following:  the April 1996 Declaration of Dependents in which the Veteran indicated that he was "divorced"; an April 1999 VA treatment record in which the Veteran indicated that he was "married once but was divorced from his wife in 1996 after 17 years together" (emphasis added); the March 2001 death certificate information, provided by the appellant herself, lists the Veteran's marital status as "divorced"; the May 2001 claim for death benefits filed by the appellant's and Veteran's daughter, which stated that the Veteran was married only once to the appellant and was divorced in February 1995; the appellant's May 2005 statement describing her role as "caretaker" after the divorce; an April 2006 VA healthcare printout, noting the Veteran's status as "divorced"; and the appellant's November 2009 statement that, following the divorce and all she had to endure, she remained by the Veteran's side "although not as husband and wife" (emphasis added).  

In weighing this contradictory information, the Board finds that the evidence the appellant has procured in conjunction with her recent claim of benefits alleging a husband and wife relationship, which were submitted at the same time as her claim and were made under circumstances involving the appellant's potential eligibility for monetary gain, suggest bias.  See Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006) (the Board must "determin[e] whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  Moreover, the appellant herself has not provided consistent statements regarding the nature of her relationship with the Veteran until his death and therefore significantly lessens its probative value.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Board notes that the appellant continued to reside in Georgia after their divorce.  Significantly, in order to form a common law marriage under Georgia law-common law marriage is not recognized by Florida (Fla. Stat. § 741.211 (2014)), the state in which the Veteran last lived-there must be "a mutual intent to be married in praesenti, not a present intent to marry in the future."  Hubbard v. State, 244 S.E.2d 639, 641 (Ga. Ct. App. 1978).  In this case, however, the requisite mutual intent for a common law marriage is absent.  Even though the appellant and other witnesses have submitted evidence after the Veteran's death and in support for her claim for monetary benefits purporting to establish a "husband and wife" relationship, this evidence is inconsistent with other reliable evidence in the record-particularly, the Veteran's own statements prior to his death.  There is simply no credible evidence that the Veteran himself thought he was married to the appellant following his divorce.  In fact, the Veteran regularly reported that he was single or divorced in VA treatment records throughout the time period following the divorce.  The Board finds this history documented in the treatment records to be highly credible and probative given that he provided this information during the course of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   The Board also finds very probative the initial information that the appellant herself provided at the time of the Veteran's death and made prior to her claim for monetary benefits:  the March 2001 death certificate lists the "Informant" as the appellant and notes that the Veteran's marital status was "divorced."  If the appellant truly believed that she was married to the Veteran at the time of his death and there was "a mutual intent to be married in praesenti," it would seem to the Board that she would not have informed the officials that the Veteran was divorced at that critical time.  Considering the above, the Board finds that the evidence fails to persuasively or credibly establish the creation of a common law marriage between the appellant and the Veteran at any time after their February 1995 divorce.  

Finally, having found that the divorce was legal, and that appellant never entered into a subsequent marriage (common law or otherwise) to the Veteran, the Board will next address the appellant's contentions that she should still be considered a "surviving spouse" because the divorce was caused by the Veteran's service-connected disability.  In this regard, to the extent that she mentions physical abuse and verbal threats, however sympathetic the Board is to her arguments, this does not circumvent the fact that the appellant obtained a legal divorce from him in February 1995.  She was not merely involved in a "separation which was due to the misconduct of . . . the [V]eteran" pursuant to 38 C.F.R. § 3.50(b)(1) as she claims; the Board must emphasize to the appellant that the words "separation" and "divorce" have separate legal meanings.  

First and foremost, 38 C.F.R. § 3.50(b) unequivocally sets forth a threshold requirement that an eligible person must be "the spouse of the veteran at the time of the [V]eteran's death" in order to meet the definition of a "surviving spouse."  It also sets forth a separate requirement in § 3.50(b)(1) that requires that the eligible person must have also "lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the [V]eteran without the fault of the spouse."  Based on the plain language of the regulation, it is clear that misconduct of the Veteran is meant to be an exception to the continuous living requirement-not an exception to the threshold requirement that the person be married to the Veteran at the time of his death.  Therefore, the reasons behind the divorce are immaterial to the threshold determination of whether the appellant was the spouse of the Veteran at the time of his death.

The appellant essentially contends that, due to fairness, she should be entitled to benefits as a "surviving spouse" in light of the hardships she and her children endured throughout their relationship with the Veteran from the time of their marriage and afterward until his death.  She has provided many written statements from witnesses asserting that she was the victim of physical abuse at the hands of the Veteran and that it was necessary for her to leave in order to protect herself and her children, both financially and physically.  She implies that it is unfair to deny her DIC benefits following her tumultuous past with the Veteran and the financial support and care that she provided to him up until his death.  While sympathetic to such circumstances, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Moreover, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104(c) (West 2014).  Here, the fact remains that the appellant validly sought and obtained a legal divorce from the Veteran in February 1995.  Accordingly, it cannot be said that she "was the spouse of the [V]eteran at the time of the [V]eteran's death," as required by law.  In this case, the Board observes that the evidence of record establishes that the appellant and Veteran divorced in February 1995 and were not married at the time of his death in March 2001.  Accordingly, she does not meet the threshold requirement of 38 C.F.R. § 3.50(b).

The Board sympathizes with the appellant's position and expresses its sincere regret with respect to the appellant's loss of her former husband.  Nor does the Board wish to diminish the importance of her supportive relationship during his lifetime and preceding his death.  Numerous witnesses, including her daughter, attested to the love and support she provided to him.  However, the Board is bound by the applicable law and regulations and is unable to provide a legal remedy that conflicts with the legal requirements set forth under the law.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").

The Board finds that the marriage between the appellant and the Veteran dissolved in February 1995 by virtue of a valid and legal divorce and that she did not remarry him at any time prior to his death in March 2001.  Simply put, because she was not the spouse of the Veteran at the time of his death, she is not entitled to recognition as a surviving spouse pursuant to 38 C.F.R. § 3.50(b).  Accordingly, her claim must be denied.


ORDER

New and material evidence having been submitted, the claim for entitlement to recognition as a surviving spouse is reopened, and the claim is granted to this extent only.

Entitlement to recognition as a surviving spouse is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


